         Case 1:20-cv-01232-CL     Document 37   Filed 04/21/21   Page 1 of 2



Richard B. Thierolf, Jr., OSB#763565
JACOBSON THIEROLF & DICKEY, P.C.
Two N. Oakdale Avenue
Medford, OR 97501
Tel.: (541) 773-2727
rthierolf@jtdlegal.com

Matthew Rowan, OSB# l 04927
COLUNS ROWAN LLP
219 S. Holly Street
Medford, OR 97501
Tel.: (541) 773-3606
mrowan@collinsrowan.com

Attorneys for Plaintiff

                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF OREGON
                                   MEDFORD DIVISION

JUAN ANTHONY SANCHO, an individual,                Case No: 1:20-cv-0 1232-CL

               Plaintiff,
                                                   SUMMONS IN A CIVIL ACTION -
                                                   DANIELLE THURNBAUER
               VS.


JACKSON COUNTY, OREGON, AN
OREGON GOVERNMENTAL ENTITY; AND
IN THEIR INDIVIDUAL AND OFFICIAL
CAPACITIES AS DEPUTIES EMPLOYED
BY THE JACKSON COUNTY OREGON
SHERIFF'S DEPARTMENT: BRADY
BJORKLUND, DAMIEN BUCKMAN,
JEFFREY CARPENTER, STEPHEN
DAFFRON, DA YID DALTON, MELISSA
DICOSTANZO, TROY HAMILTON,
MICHAEL HAMMOND, CYNTHIA
MALLARI, TAWNYA SELLERS, DENNIS
STEIGER, AND DANIELLE THURNBAUER

               Defendants.

\\\

\\\



SUMMONS IN A CIVIL ACTION - DANIELLE THURNBAUER - 1
         Case 1:20-cv-01232-CL         Document 37       Filed 04/21/21      Page 2 of 2



TO:            DANIELLE THURNBAUER
               C/O JACKSON COUNTY COUNSEL
               IO S. OAKDALE AVENUE, ROOM 2 l4
               MEDFORD, OR 9750 I


       A lawsuit has been filed against you.
               Within 21 days after service of this summons on you (not counting the day you
received it) - or 60 days if you arc the United States or a United States agency, or an officer or
employee of the United States described in Fed. R. Civ. P. l 2(a)(2) or (3)- you must serve on
the plaintiff an answer to the attached amended complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or
plaintiffs attorney, whose name and address are:
                               RICHARD B. THIEROLF, JR.
                               JACOBSON THIEROLF & DICKEY, P.C.
                               TWO N. OAKDALE A VENUE
                               MEDFORD, OR 97501

       If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint. You also must file your answer or motion with the court.
                                                  MARYL. MORAJ,1
                                               CLERK OF COURT




Dated: _ __.,_
          Y _-L,;--=
                 \,l c,....,....
                          \ ~-
                                                                           ty Clerk




SUMMONS fN A CIVIL ACTION - DANIELLE THURNBAUER - 2
